Eldridge, Judge,
concurring specially.
While I concur with both the opinion and judgment of the majority, I feel that further clarification of the proof necessary in attorney fee awards is necessary.
In Santora v. American Combustion, 225 Ga. App. 771, 774 (2) (485 SE2d 34) (1997), the evidence showed that lead counsel was deposed and “[she] introduced her detailed billing records, explained how she computed the amounts attributable to this unnecessary litigation, and was cross-examined by [opposing] counsel.” “Billing statements are often used to prove actual costs. Subject to the laying of an adequate foundation, these statements are admissible under the business record exception to the hearsay rule, OCGA § 24-3-14. See N. D. T., Inc. v. Connor, 196 Ga. App. 314, 316 (6) (395 SE2d 901) (1990). OCGA § 24-3-14 (c) provides that lack of personal knowledge by the maker of the records does not affect the records’ admissibility *138but affects only the weight to be accorded this evidence. . . . As we noted in Ogden v. Legacy Ford-Mercury, 222 Ga. App. 666, 668-669 (2) (476 SE2d 43) (1996), at a hearing held to determine the amount of attorney fees recoverable, ‘each attorney for whose service compensation is sought must provide admissible evidence of fees in the form of personal testimony, or through the testimony of the custodian of the applicable billing records, as an exception to the hearsay exclusion. See OCGA § 24-3-1. The defendant has the right to cross-examine each witness on the amount and reasonableness of the fees and costs requested.’ Id. at 669 (3). It is clear, however, that the witness need not be the attorneys or paralegals who performed the work [if testifying either as the custodian of the records or as an expert witness as to the reasonableness of the attorney fees charged].” Id. at 774-775.
Thus, the witness laying the foundation for the billing records of all the attorneys and paralegals must lay the foundation for the admission as business records kept in the regular course of business and that it was the regular course of business to make such records. OCGA § 24-3-14. “[T]he Georgia Business Records Act does not require that the person laying the foundation for [the] business records’ admissibility be the custodian of the records, that is, be the person who ‘keeps the records’ under his ‘control and supervision.’ Thus, ‘[n]o particular person, such as a bookkeeper or salesman, is required to be called,’ rather ‘[a]ny person who is familiar with the method of keeping the records and can identify them may lay the necessary foundation.’ Green, Ga. Law of Evid. (3d ed.), Business Entries, § 313. It would appear that the necessary degree of familiarity could be obtained through a number of common business practices, such as being the records’ custodian, making the entries during the usual course of employment, observing the method of record keeping through on-the-job training, experience or observation, or by attending courses of instruction sponsored by the business regarding the method of keeping the particular business records in question. The manner in which familiarity is obtained, like the question of whether the witness has personal knowledge of the particular business entry, goes only to weight and not to document admissibility.” Hertz Corp. v. McCray, 198 Ga. App. 484, 486 (2) (402 SE2d 298) (1991).
“It has long been the accepted rule in Georgia that when the pertinent and essential facts can be ascertained only by an examination of a large number of voluminous entries in books of accounts or business records, an auditor or another familiar with the records who has made an examination and analysis of the books and figures may testify as a witness and give summarized statements of what the books show as a result of his investigation. [Cit.]” Dept. of Transp. v. Delta *139Machine Prods. Co., 157 Ga. App. 423, 426 (3) (278 SE2d 73) (1981); accord DeKalb County v. Beacon Indus., 187 Ga. App. 370, 372 (2) (370 SE2d 191) (1988). “Summarized statements of what books of account and records show are admissible, provided the books and records themselves are accessible to the court and the parties. [Cit.]” Vaughn & Co. v. Saul, 143 Ga. App. 74, 79 (237 SE2d 622) (1977); accord Morris v. Nat. Western Life Ins. Co., 208 Ga. App. 443, 444 (1) (430 SE2d 813) (1993); Tyner v. Sheriff, 164 Ga. App. 360 (2) (297 SE2d 114) (1982).
Decided June 29, 1998.
Jones, Day, Reavis & Pogue, W. Lyman Dillon, David M. Monde, for appellants.
Arnall, Golden & Gregory, Kevin B. Getzendanner, Scott E. Taylor, for appellee.
However, where there has been legal representation in a claim or counterclaim and not all billings are subject to the award of attorney fees, the claimant has the burden of proof and must segregate out the hours that are recoverable from those hours not recoverable. Southern Cellular Telecom v. Banks, 209 Ga. App. 401, 402 (433 SE2d 606) (1993). In this case where there were successful and unsuccessful claims, the claimant must establish such special damages for attorney fees and expenses with reasonable certainty. Id. Santora v. American Combustion, supra at 776, recognized this in holding: “Our holding in those cases that the proof of attorney fees presented was insufficient are supportable on that ground: failure to separate and identify matters for which fees were recoverable in the cases in issue. [Cits.]... At the hearing on attorney fees in this case, [claimant’s] lead counsel introduced detailed billing records. She explained how she computed the amounts attributable to this litigation, separating out work done on this particular action brought by [the opposite party] from the other suits he had filed. She was cross-examined at her deposition by [opposing] counsel. These statements were clearly admissible as business records. Moreover, although some of the work billed was that of associates and paralegals, lead counsel testified on her deposition that she supervised them and had personal knowledge of and was very familiar with the work they were doing.” Id. at 776. Thus, there must be admissible evidence to prove the work done by each attorney was related to the claims that were successful and was reasonable.
I am authorized to state that Judge Blackburn joins in this special concurrence.